Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, each of the information disclosure statement is being considered by the examiner.
Status of the Claims
Claims 1-23 are pending.
Election of Invention
	Applicant’s election of the invention of Group I (claims 1-20, see page 2 of Remarks filed on 07/18/2022), is acknowledged and entered.
Because Applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election of invention has been treated as an election of invention without traverse (MPEP § 818.01(a)).
Applicant’s election of the following species (see page 2 of Remarks filed on 07/18/2022), is acknowledged and entered:
A) Kappaphycus alvarezii extract, as the elected specific telomerase activating composition;
B) a laser having a frequency of 5 Hz, a laser having a frequency of 30 to 50 HZ, and an RF laser having a frequency of 35 to 45 MHZ, as the elected skin dermis irradiating laser; 
C) a laser having a frequency of 1 to 3.5 HZ, as the elected skin muscle layer irradiating; and
D) lidocaine, peniramin, L-carnitine, and vitamin C, as the elected additional active.
Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-20 are subject of the Office action below.
Priority
This application, filed on 01/23/2018, claims priority to KR application Nos: i) 10-2017-0012122, filed on 01/25/2017; and ii) 10-2017-0091989, filed on 07/20/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to under 37 CFR 1.171(a) because claim 14 recites “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, on line 2, instead of “oC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 depends from claim 11 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. Claim 14 depends from claim 13 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 5 is directed to a kit comprising a telomerase activating composition, but claim 5 also recites “is combined with a treatment with ……”. It is unclear to one skilled in the art as to whether the phrase “is combined with a treatment with ……”, is referring to a process step, because claim 1 from which claim 5 depends, recites a product. A person skilled in the art cannot reasonably determine whether claim 5 is a composition or a process claim. 
Accordingly, for the purpose of examination, claim 5 is being interpreted as composition claim, i.e., the kit of claim 1, wherein the telomerase activating composition is combined with an ultrasound laser having a frequency of 10 to 90 Hz. Appropriate correction is required.
Claim 11 is directed to a kit, but claim 11 also recites “the composition is injected at a single dose volume of ….”, in lines 6-7. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05.
 For the purpose of examination, claim 11 is being interpreted as a kit comprising the components recited therein. Appropriate correction is required.
Claim 13 is directed to a kit, but claim 13 also recites “is irradiated from the mouth toward the face”, in lines 1-2. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05. 
For the purpose of examination, claim 13 is being interpreted as a kit comprising the components recited therein. Appropriate correction is required.
Claim 14 is directed to a kit, but claim 14 also recites “is irradiated such that a temperature in the range of from 45 to 70 oC is reached in the target skin layer”, in lines 1-2. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05. 
For the purpose of examination, claim 19 is being interpreted as a kit comprising the components recited therein. Appropriate correction is required.
Claim 19 is directed to a kit, but claim 19 also recites “the composition is injected at a single dose volume of ….”, in lines 6-7. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05.
 For the purpose of examination, claim 19 is being interpreted as a kit comprising the components recited therein. Appropriate correction is required.
Claim 20 is directed to a kit, but claim 20 also recites “is irradiated from inside the mouth toward the face”, in lines 1-2. This is indefinite because the claim recites both a product (a kit) and a process of using the product. Please see MPEP § 2713.05. 
For the purpose of examination, claim 20 is being interpreted as a kit comprising the components recited therein. Appropriate correction is required.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. 
It is recommended that Applicants amend claims 5, 11-14 and 19-20, so that the process is recited in a separate claim(s). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (hereinafter, “Wei”, J. Cutaneous & Aesthetic Surgery, 2015, 8(4), 227-229) in view of: i) Asilian et al (hereinafter, “Asilian”, Dermatologic Surgery, 2006, 32(7), 907-915); ii) Hiroshi et al (hereinafter, “Hiroshi”, JP2002193737A, published 07/10/2002, Machine Translation); iii) Waltraud (DE10221194A1, published 12/04/2003, Machine Translation); and iv) Lasala et al (hereinafter, “Lasala”, WO2002096571A2, published 12/05/2002).
Applicants claim a kit for the prevention of skin aging comprising:
a telomerase activating composition1;
a skin dermis irradiating laser2;
a composition comprising 300 IU to 600 IU of hyaluronidase; and
a skin muscle layer irradiating laser3.
Applicants describe their invention as a skin care combination comprising cosmeceuticals (e.g., a Kappaphycus alvarezii composition and hyaluronidase composition) and laser cosmetic procedures (skin dermis irradiating laser and skin muscle layer irradiating laser). Please see instant specification at ¶s 0009-0010, 0012, 0022, 0025, 0032, 0037 and 0048. The specification (see ¶s 00134-00138), provides a working example of a skin combination therapy comprising:
A) applying a Kappaphycus alvarezii composition to the skin of a subject;
B) irradiating subject’s skin with skin dermis irradiating laser;
C) injecting hyaluronidase composition; and
D) applying skin muscle layer irradiating laser. 
Similar to claim 1, Wei (see abstract), teaches a combination skin care laser therapy comprising:
 1) a laser having a frequency of 15 Hz (reads on a skin dermis irradiating laser, see instant specification, ¶ 0025); and
2) a laser having a frequency of 2 Hz (reads on a skin muscle layer irradiating laser, see instant specification, ¶ 0048).
	Wei does not explicitly teach a skin combination therapy comprising laser cosmetic procedures (skin dermis irradiating laser and skin muscle layer irradiating laser) and cosmeceuticals (e.g., a Kappaphycus alvarezii composition and hyaluronidase composition).
	However, the claimed invention would have been obvious over Wei, because at the time the instant invention was filed:
	1) it was known in the art that a laser cosmetic procedure can be combined with cosmeceuticals.
	2) cosmeceuticals such as a Kappaphycus alvarezii composition and hyaluronidase composition, were known in the art.
	For example:
	1) Asilian teaches a skin combination therapy comprising a cosmetic laser procedure and skin care cosmeceuticals.  The combination was more acceptable to the patients and produced better results. Please see abstract.
	2a) Hiroshi teaches skin care cosmeceutical comprising a Kappaphycus alvarezii composition. Please see abstract, ¶s 0037 and 004.
2b) Waltraud teaches a skin care cosmeceutical comprising hyaluronidase which can be present in an amount of 100-1000 IU, more preferably, 200-400 IU, especially, 300-500 IU. Please see abstract, ¶s 0001 and 0015.
The claimed 300 IU to 600 IU of hyaluronidase overlaps or lies within the range disclosed by Waltraud because Waltraud teaches from 100-1000 IU, more preferably, 200-400 IU, especially, 300-500 IU of hyaluronidase (see discussions above). Therefore, the selection of specific amount of hyaluronidase, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed 300 IU to 600 IU of hyaluronidase in instant claim 1 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Wei with Asilian, Hiroshi and Waltraud in order to arrive at a skin combination therapy comprising laser cosmetic procedures (skin dermis irradiating laser and skin muscle layer irradiating laser) and cosmeceuticals (e.g., a Kappaphycus alvarezii composition and hyaluronidase composition). 
One skilled in the art would have had a reasonable expectation that the combination would be more acceptable to the patients and produce better results.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
A person of the ordinary skill in the would have considered enclosing a kit comprising skin combination therapy comprising laser cosmetic procedures (skin dermis irradiating laser and skin muscle layer irradiating laser) and cosmeceuticals (e.g., a Kappaphycus alvarezii composition and hyaluronidase composition), because it is a standard of practice in the pharmaceutical arts to enclose a skin care kit comprising a skin care composition. 
For example, Lasala teaches a skin care kit comprising a skin care composition (see abstract).
Regarding claims 1-3, the intended use of a kit of claim 1 or any component of a kit of claim 1 (e.g., a telomerase activating composition or hyaluronidase), for: i) the prevention of skin aging (claim 1); ii) topical fat removal (claim 1); iii) one or more collagen production (claim 2); and iv) increasing the expression of one or more telomerase subunit proteins (claim 3), is an inherent property of the kit or the component of the kit. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Wei, Asilian, Hiroshi, Waltraud and Lasala, combine to teach a kit of claim 1 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a skin care kit, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
	Therefore, claims 1-3 are obvious over Wei, Asilian, Hiroshi, Waltraud and Lasala.
The invention of independent claim 15, is similar to claim 1, however, claim 15 differs slightly from claim 1 in that claim 15 is directed to an aesthetic system for preventing or treating skin aging (intended use, emphasis added), comprising:
a telomerase activating composition;
a skin dermis irradiating laser;
a composition comprising 100-1000 IU of hyaluronidase; and
a skin muscle layer irradiating laser.
The limitation of a composition comprising: i) a telomerase activating composition; ii) a skin dermis irradiating laser, iii) a composition comprising 300 IU to 600 IU of hyaluronidase; and iv) a skin muscle layer irradiating laser, has been addressed (see discussions above). The Examiner, therefore, applies the same discussions hereto.
Regarding claim 4, Hiroshi teaches Kappaphycus alvarezii extract (see discussions above).
Regarding claims 5-7, 13, 16-17 and 20, each of the claimed range of laser frequency, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the laser frequency would have included, but not have been limited to, the age, weight, sex, type and severity of the skin condition. Thus, the specific laser frequency that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the application of the claimed range of laser frequency, to any patient of any age, sex or bodyweight.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (J. Cutaneous & Aesthetic Surgery, 2015, 8(4), 227-229) in view of: i) Asilian (Dermatologic Surgery, 2006, 32(7), 907-915); ii) Hiroshi (JP2002193737A, published 07/10/2002, Machine Translation); iii) Waltraud (DE10221194A1, published 12/04/2003, Machine Translation); and iv) Lasala (WO2002096571A2, published 12/05/2002), as applied to claims 1-7, 13, 15-17 and 20 above, and further in view of: i) Sivagnanam (J. Pharmacol Pharmacother, 2010, 1(1), 4-8) and ii) Kim et al (hereinafter, “Kim”, Korean J. Anesthsiol, 2011, 60(1), 57-59).
The limitation of claims 1-7, 13, 15-17 and 20 as well as the corresponding teachings of Wei, Asilian, Hiroshi, Waltraud and Lasala are discussed above and hereby incorporated into the instant rejection.
The invention of claims 8-12 are similar to claim 1, however, claims 8-12 differ slightly from claim 1 in that the claims require an injectable form of hyaluronidase.
The invention of claims 18-19 are similar to claim 15, however, claims 18-19 differ slightly from claim 15 in that the claims require an injectable form of hyaluronidase.
Wei, Asilian, Hiroshi, Waltraud and Lasala do not combine to explicitly teach the limitation of claims 8-12 and 18-19.
However, the claimed invention would have been obvious over Wei, Asilian, Hiroshi, Waltraud and Lasala because an injectable form of hyaluronidase was known in the art.
For example:
1) Sivagnanam teaches an injectable composition (formulation) which can comprise mixture of compounds hyaluronidase, L-carnitine, vitamin C, and lidocaine (see for example, page 3 all paragraphs of “Unwanted fat removal”, and Abstract). 
The drugs found to be very effective in the elimination of unwanted fat deposits and skin rejuvenation include phosphatidylcholine (PC), L-carnitine, aminophylline, hyaluronidase, collagenase, glycolic acid, retinoic acid, multivitamins (A, D, E, K), trace elements [minute quantities of zinc, copper, selenium, chromium and manganese], an acetylcholine analog dimethylaminoethanol (DMAE), lidocaine etc. Emphasis added, see page 3.
Hyaluronidase and collagenase disintegrate the bands of fibrous tissue formed between fat lobules in cellulite. Glycolic acid exfoliates the skin (peels). Vitamin A regulates cell turnover of skin and keratinization; Vitamin C enhances the synthesis of collagen and reduces hyperpigmentation as it inhibits melanin production; Vitamin E, an antioxidant, aids in anti-aging of the skin; Vitamin K affects clotting mechanisms and thus regulates the microcirculation of the skin; DMAE cause myofibril contraction and smoothen the lax skin; while trace elements are important for regulating turnover and repair of skin cells. Emphasis added, see page 3.

2) Kim teaches administering antihistamine pheniramine to counter allergic reaction caused by injection of a composition (H-lase) comprising hyaluronidase and lidocaine ((p. 57 right-hand paragraph “case 1” –continued on page 58 left-hand paragraph). 
Therefore, one skilled in the art would have found it obvious to modify Wei, Asilian, Hiroshi, Waltraud and Lasala with Sivagnanam and Kim in order to arrive at an injectable form of hyaluronidase recited in instant claims 8-12 and 18-19, with a reasonable expectation that the injectable form of hyaluronidase would exhibit utility as a skin care composition.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 11-12 and 19, each of the claimed range of L-carnitine, vitamin C, pheniramine and lidocaine, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the amount of L-carnitine, vitamin C, pheniramine and lidocaine, would have included, but not have been limited to, the age, weight, sex, type and severity of the skin condition. Thus, the specific amount of L-carnitine, vitamin C, pheniramine and lidocaine that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the application of the claimed range of L-carnitine, vitamin C, pheniramine and lidocaine, to any patient of any age, sex or bodyweight.
Regarding claim 12, Waltraud also teaches, wherein in an embodiment, the hyaluronidase composition can further comprise additives such as placenta (see ¶ 0019).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 a composition comprising Kappaphycus alvarezii extract (see instant specification ¶s 0017-0018).
        2 a laser having a frequency of 2 to 100 Hz (see instant specification ¶ 0025).
        
        3 a laser having a frequency of 1 to 3.5 Hz (see instant specification ¶ 0048).